DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on December 23,2021
Claims 1-20 are under examination.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Futaki (USP: 2019/0150218), in view of Ben Henda et al. (USP: 2020/0228987). 

As per Claim 1 Futaki teaches a method for wireless communication, comprising:
 transmitting, by a wireless communication device, a first portion of a temporary identifier of the wireless communication device to a radio access network in a first message, wherein the first portion is a plurality of least significant bits of the temporary identifier, and wherein the temporary identifier comprises a temporary mobile subscriber identity and access and mobility management function information (Paragraph 0018-0022, 0050, 0053 0085, for example, a truncated Resume ID (i.e., 25 least significant  bits (LSB) of the 40-bit Resume ID) via a Msg3 for RRC resume. The Msg3 contains a Common Control Channel Service Data Unit ( CCCH SDU). The CCCH is a logical channel used when there is no RRC connection. The CCCH SDU contains an initial uplink RRC message containing a UE Identity (e.g., a random value or an S -TMSI) for contention resolution. A 40-bit Resume ID is used, the eNB needs to allocate 80-bit or 88-bit uplink resources (i.e., Physical Uplink Shared Channel (PUSCH) resources) for the third message (Msg3) transmission, via the second message (Msg2) of the random access, i.e., an uplink (UL) grant included in the random access response. the Msg3 size desired by the UE 1 (e.g., Category M UE) by knowing the CE level of the UE 1. Accordingly, the UE 1 and the eNB2 according to this embodiment can appropriately associate the Msg3 size desired by the UEs 1 (e.g., Category M UEs) supporting the coverage enhancement with the uplink resource allocation for Msg3 transmission by an UL grant within the Msg2 sent from the eNB 2.); and
 transmitting, by the wireless communication device, a second portion of the temporary identifier to the radio access network in a second message, wherein the second portion is a plurality of most significant bits of the temporary identifier (Paragraph 0094-0096 the Truncated resume ID transmitted by the UE 1 to resume a suspended RRC connection may be other portions (e.g., 25 bits consisting of the 11th to the 35th bits) of the Full resume ID designated by the eNB 2, instead of the LSB 25 bits of the Full resume ID. ). 
However Futaki  does not explicitly disclose an access and mobility management function pointer, and an access and mobility management function set identifier;
Ben Henda discloses an access and mobility management function pointer, and an access and mobility management function set identifier(Paragraph 0076, 0130, 0151, an AMF-specific key (denoted by KAMF) may be provided which is the KASME-equivalent in 5G Systems. This key may be established via a successful authentication and the AMF key KAMF, the derived protection keys KNASint and KNASenc, and the key set identifier eKSI-equivalent in 5G. According to some embodiments of the present disclosure, a separate pair of NAS COUNTs may be used for each NAS connection with a wireless terminal in this NAS security context.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Futaki to include an access and mobility management function pointer, and an access and mobility management function set identifier as taught by Ben Henda for reliability, to ensure that there may be an AMF-specific key denoted by KAMF which is the KASME-equivalent in 5G Systems. This key is established via a successful authentication (See Ben Henda Paragraph 0070).


As per Claim 2 Futaki – Ben Henda teaches the method of claim 1, further comprising receiving, from the radio access network, a common control channel message including the first portion (Paragraph 0050 for example, the Msg3 contains a Common Control Channel Service Data Unit ( CCCH SDU). The CCCH is a logical channel used when there is no RRC connection. The CCCH SDU contains an initial uplink RRC message containing a UE Identity (e.g., a random value or an S -TMSI) for contention resolution. ). 

As per Claim 3 Futaki – Ben Henda teaches the method of claim 1, wherein the first message is a radio resource control connection request message (Paragraph 0050 for example, an RRC Connection Request, an RRC Connection Reestablishment Request, or an RRC Connection Resume Request). 

As per Claim 4 Futaki – Ben Henda teaches the method of claim 1, However Futaki  does not explicitly disclose wherein the access and mobility management function information includes one or more of: an access and mobility management function pointer and an access and mobility management function set identifier 
Ben Henda discloses wherein the access and mobility management function information includes one or more of: an access and mobility management function pointer and an access and mobility management function set identifier (Paragraph 0076, 0130, 0151, an AMF-specific key (denoted by KAMF) may be provided which is the KASME-equivalent in 5G Systems. This key may be established via a successful authentication and the AMF key KAMF, the derived protection keys KNASint and KNASenc, and the key set identifier eKSI-equivalent in 5G. According to some embodiments of the present disclosure, a separate pair of NAS COUNTs may be used for each NAS connection with a wireless terminal in this NAS security context.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Futaki to include an access and mobility management function pointer, and an access and mobility management function set identifier as taught by Ben Henda for reliability, to ensure that there may be an AMF-specific key denoted by KAMF which is the KASME-equivalent in 5G Systems. This key is established via a successful authentication (See Ben Henda Paragraph 0070).
 
As per Claim 5 Futaki – Ben Henda teaches the method of claim 1, wherein the second message is a radio resource control connection setup complete message (Paragraph 0071, 0097 The UE 1 then transmits an RRC Connection Resume Complete message. RRC Connection Setup Complete message similar to  establishment of a new RRC connection). 

As per Claim 6 Futaki teaches a method for wireless communication, comprising:
 receiving, by a node in a radio access network, in a first message from a wireless communication device, a first portion of a temporary identifier of the wireless communication device, wherein the first portion is a plurality of least significant bits of the temporary identifier, and wherein the temporary identifier comprises a temporary mobile subscriber identity and access and mobility management function information(Paragraph 0018-0022, 0050, 0053 0085, for example, a truncated Resume ID (i.e., 25 least significant  bits (LSB) of the 40-bit Resume ID) via a Msg3 for RRC resume. The Msg3 contains a Common Control Channel Service Data Unit ( CCCH SDU). The CCCH is a logical channel used when there is no RRC connection. The CCCH SDU contains an initial uplink RRC message containing a UE Identity (e.g., a random value or an S -TMSI) for contention resolution. A 40-bit Resume ID is used, the eNB needs to allocate 80-bit or 88-bit uplink resources (i.e., Physical Uplink Shared Channel (PUSCH) resources) for the third message (Msg3) transmission, via the second message (Msg2) of the random access, i.e., an uplink (UL) grant included in the random access response. the Msg3 size desired by the UE 1 (e.g., Category M UE) by knowing the CE level of the UE 1. Accordingly, the UE 1 and the eNB2 according to this embodiment can appropriately associate the Msg3 size desired by the UEs 1 (e.g., Category M UEs) supporting the coverage enhancement with the uplink resource allocation for Msg3 transmission by an UL grant within the Msg2 sent from the eNB 2.); and 
receiving, by the node, in a second message from the wireless communication device, a second portion of the temporary identifier, wherein the second portion is a plurality of most significant bits of the temporary identifier (Paragraph 0094-0096 the Truncated resume ID transmitted by the UE 1 to resume a suspended RRC connection may be other portions (e.g., 25 bits consisting of the 11th to the 35th bits) of the Full resume ID designated by the eNB 2, instead of the LSB 25 bits of the Full resume ID. ). 
However Futaki  does not explicitly disclose an access and mobility management function pointer, and an access and mobility management function set identifier;
Ben Henda discloses an access and mobility management function pointer, and an access and mobility management function set identifier(Paragraph 0076, 0130, 0151, an AMF-specific key (denoted by KAMF) may be provided which is the KASME-equivalent in 5G Systems. This key may be established via a successful authentication and the AMF key KAMF, the derived protection keys KNASint and KNASenc, and the key set identifier eKSI-equivalent in 5G. According to some embodiments of the present disclosure, a separate pair of NAS COUNTs may be used for each NAS connection with a wireless terminal in this NAS security context.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Futaki to include an access and mobility management function pointer, and an access and mobility management function set identifier as taught by Ben Henda for reliability, to ensure that there may be an AMF-specific key denoted by KAMF which is the KASME-equivalent in 5G Systems. This key is established via a successful authentication (See Ben Henda Paragraph 0070).


As per Claim 7 Futaki – Ben Henda teaches the method of claim 6, further comprising transmitting, to the wireless communication device, a common control channel message including the first portion. (Paragraph 0050 for example, the Msg3 contains a Common Control Channel Service Data Unit ( CCCH SDU). The CCCH is a logical channel used when there is no RRC connection. The CCCH SDU contains an initial uplink RRC message containing a UE Identity (e.g., a random value or an S -TMSI) for contention resolution).

As per Claim 8 Futaki – Ben Henda teaches the method of claim 6, wherein the first message is a radio resource control connection request message  (Paragraph 0050 for example, an RRC Connection Request, an RRC Connection Reestablishment Request, or an RRC Connection Resume Request).

As per Claim 9 Futaki – Ben Henda teaches the method of claim 6, However Futaki  does not explicitly disclose wherein the access and mobility management function information 
Ben Henda discloses wherein the access and mobility management function information includes one or more of: an access and mobility management function pointer and an access and mobility management function set identifier. (Paragraph 0076, 0130, 0151, an AMF-specific key (denoted by KAMF) may be provided which is the KASME-equivalent in 5G Systems. This key may be established via a successful authentication and the AMF key KAMF, the derived protection keys KNASint and KNASenc, and the key set identifier eKSI-equivalent in 5G. According to some embodiments of the present disclosure, a separate pair of NAS COUNTs may be used for each NAS connection with a wireless terminal in this NAS security context.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Futaki to include an access and mobility management function pointer, and an access and mobility management function set identifier as taught by Ben Henda for reliability, to ensure that there may be an AMF-specific key denoted by KAMF which is the KASME-equivalent in 5G Systems. This key is established via a successful authentication (See Ben Henda Paragraph 0070).
 
As per Claim 10 Futaki – Ben Henda teaches the method of claim 6, wherein the second message is a radio resource control connection setup complete message (Paragraph 0071, 0097 The UE 1 then transmits an RRC Connection Resume Complete message. RRC Connection Setup Complete message similar to  establishment of a new RRC connection.  ).

As per Claim 11 Futaki  teaches an apparatus for wireless communication, comprising: 
a processor (Paragraph 0027 includes a memory and at least one 
processor coupled to the memory ); and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to: transmit a first portion of a temporary identifier of the wireless communication device to a radio access network in a first message, wherein the first portion is a plurality of least significant bits of the temporary identifier, and wherein the temporary identifier comprises a temporary mobile subscriber identity and access and mobility management function information (Paragraph 0018-0022, 0050, 0053 0085, for example, a truncated Resume ID (i.e., 25 least significant  bits (LSB) of the 40-bit Resume ID) via a Msg3 for RRC resume. The Msg3 contains a Common Control Channel Service Data Unit ( CCCH SDU). The CCCH is a logical channel used when there is no RRC connection. The CCCH SDU contains an initial uplink RRC message containing a UE Identity (e.g., a random value or an S -TMSI) for contention resolution. A 40-bit Resume ID is used, the eNB needs to allocate 80-bit or 88-bit uplink resources (i.e., Physical Uplink Shared Channel (PUSCH) resources) for the third message (Msg3) transmission, via the second message (Msg2) of the random access, i.e., an uplink (UL) grant included in the random access response. the Msg3 size desired by the UE 1 (e.g., Category M UE) by knowing the CE level of the UE 1. Accordingly, the UE 1 and the eNB2 according to this embodiment can appropriately associate the Msg3 size desired by the UEs 1 (e.g., Category M UEs) supporting the coverage enhancement with the uplink resource allocation for Msg3 transmission by an UL grant within the Msg2 sent from the eNB 2.); and 
transmit a second portion of the temporary identifier to the radio access network in a second message, wherein the second portion is a plurality of most significant bits of the temporary identifier (Paragraph 0094-0096 the Truncated resume ID transmitted by the UE 1 to resume a suspended RRC connection may be other portions (e.g., 25 bits consisting of the 11th to the 35th bits) of the Full resume ID designated by the eNB 2, instead of the LSB 25 bits of the Full resume ID. ). 
However Futaki  does not explicitly disclose an access and mobility management function pointer, and an access and mobility management function set identifier;
Ben Henda discloses an access and mobility management function pointer, and an access and mobility management function set identifier(Paragraph 0076, 0130, 0151, an AMF-specific key (denoted by KAMF) may be provided which is the KASME-equivalent in 5G Systems. This key may be established via a successful authentication and the AMF key KAMF, the derived protection keys KNASint and KNASenc, and the key set identifier eKSI-equivalent in 5G. According to some embodiments of the present disclosure, a separate pair of NAS COUNTs may be used for each NAS connection with a wireless terminal in this NAS security context.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Futaki to include an access and mobility management function pointer, and an access and mobility management function set identifier as taught by Shan for reliability, to ensure that there may be an AMF-specific key denoted by KAMF which is the KASME-equivalent in 5G Systems. This key is established via a successful authentication (See Ben Henda Paragraph 0070).


As per Claim 12 Futaki – Ben Henda teaches the apparatus of claim 11, wherein the processor is configured to receive, from the radio access network, a common control channel message including the first portion (Paragraph 0050 for example, the Msg3 contains a Common Control Channel Service Data Unit ( CCCH SDU). The CCCH is a logical channel used when there is no RRC connection. The CCCH SDU contains an initial uplink RRC message containing a UE Identity (e.g., a random value or an S -TMSI) for contention resolution. ). 

As per Claim 13 Futaki – Ben Henda teaches the apparatus of claim 11, wherein the first message is a radio resource control connection request message (Paragraph 0050 for example, an RRC Connection Request, an RRC Connection Reestablishment Request, or an RRC Connection Resume Request). 

As per Claim 14 Futaki –Shan teaches the apparatus of claim 11, However Futaki  does not explicitly disclose wherein the access and mobility management function information includes one or more of: an access and mobility management function pointer and an access and mobility management function set identifier. 
Ben Henda discloses wherein the access and mobility management function information includes one or more of: an access and mobility management function pointer and an access and mobility management function set identifier (Paragraph 0076, 0130, 0151, an AMF-specific key (denoted by KAMF) may be provided which is the KASME-equivalent in 5G Systems. This key may be established via a successful authentication and the AMF key KAMF, the derived protection keys KNASint and KNASenc, and the key set identifier eKSI-equivalent in 5G. According to some embodiments of the present disclosure, a separate pair of NAS COUNTs may be used for each NAS connection with a wireless terminal in this NAS security context.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Futaki to include an access and mobility management function pointer, and an access and mobility management function set identifier as taught by Ben Henda for reliability, to ensure that there may be an AMF-specific key denoted by KAMF which is the KASME-equivalent in 5G Systems. This key is established via a successful authentication (See Ben Henda Paragraph 0070).


As per Claim 15 Futaki – Ben Henda teaches the apparatus of claim 11, wherein the second message is a radio resource control connection setup complete message (Paragraph 0071, 0097 The UE 1 then transmits an RRC Connection Resume Complete message. RRC Connection Setup Complete message similar to  establishment of a new RRC connection.  ).

As per Claim 16 Futaki teaches an apparatus for wireless communication, comprising: 
a processor (Paragraph 0027 includes a memory and at least one 
processor coupled to the memory ); and 
a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to: receive, in a first message from a wireless communication device, a first portion of a temporary identifier of the wireless communication device, wherein the first portion is a plurality of least significant bits of the temporary identifier, and wherein the temporary identifier comprises a temporary mobile subscriber identity and access and mobility management function information (Paragraph 0018-0022, 0050, 0053 0085, for example, a truncated Resume ID (i.e., 25 least significant  bits (LSB) of the 40-bit Resume ID) via a Msg3 for RRC resume. The Msg3 contains a Common Control Channel Service Data Unit ( CCCH SDU). The CCCH is a logical channel used when there is no RRC connection. The CCCH SDU contains an initial uplink RRC message containing a UE Identity (e.g., a random value or an S -TMSI) for contention resolution. A 40-bit Resume ID is used, the eNB needs to allocate 80-bit or 88-bit uplink resources (i.e., Physical Uplink Shared Channel (PUSCH) resources) for the third message (Msg3) transmission, via the second message (Msg2) of the random access, i.e., an uplink (UL) grant included in the random access response. the Msg3 size desired by the UE 1 (e.g., Category M UE) by knowing the CE level of the UE 1. Accordingly, the UE 1 and the eNB2 according to this embodiment can appropriately associate the Msg3 size desired by the UEs 1 (e.g., Category M UEs) supporting the coverage enhancement with the uplink resource allocation for Msg3 transmission by an UL grant within the Msg2 sent from the eNB 2.); and 
receive, in a second message from the wireless communication device, a second portion of the temporary identifier, wherein the second portion is a plurality of most significant bits of the temporary identifier (Paragraph 0094-0096 the Truncated resume ID transmitted by the UE 1 to resume a suspended RRC connection may be other portions (e.g., 25 bits consisting of the 11th to the 35th bits) of the Full resume ID designated by the eNB 2, instead of the LSB 25 bits of the Full resume ID. ). 
However Futaki  does not explicitly disclose an access and mobility management function pointer, and an access and mobility management function set identifier;
Ben Henda discloses an access and mobility management function pointer, and an access and mobility management function set identifier(Paragraph 0076, 0130, 0151, an AMF-specific key (denoted by KAMF) may be provided which is the KASME-equivalent in 5G Systems. This key may be established via a successful authentication and the AMF key KAMF, the derived protection keys KNASint and KNASenc, and the key set identifier eKSI-equivalent in 5G. According to some embodiments of the present disclosure, a separate pair of NAS COUNTs may be used for each NAS connection with a wireless terminal in this NAS security context.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Futaki to include an access and mobility management function pointer, and an access and mobility management function set identifier as taught by Ben Henda for reliability, to ensure that there may be an AMF-specific key denoted by KAMF which is the KASME-equivalent in 5G Systems. This key is established via a successful authentication (See Ben Henda Paragraph 0070).


As per Claim 17 Futaki – Ben Henda teaches the apparatus of claim 16, wherein the processor is configured to transmit, to the wireless communication device, a common control channel message including the first portion(Paragraph 0050 for example, the Msg3 contains a Common Control Channel Service Data Unit ( CCCH SDU). The CCCH is a logical channel used when there is no RRC connection. The CCCH SDU contains an initial uplink RRC message containing a UE Identity (e.g., a random value or an S -TMSI) for contention resolution. ).

As per Claim 18 Futaki – Ben Henda teaches the apparatus of claim 16, wherein the first message is a radio resource control connection request message (Paragraph 0050 for example, an RRC Connection Request, an RRC Connection Reestablishment Request, or an RRC Connection Resume Request). 

As per Claim 19 Futaki – Ben Henda teaches the apparatus of claim 16, However Futaki  does not explicitly disclose wherein the access and mobility management function information includes one or more of: an access and mobility management function pointer and an access and mobility management function set identifier. 
Ben Henda discloses wherein the access and mobility management function information includes one or more of: an access and mobility management function pointer and an access and mobility management function set identifier.(Paragraph 0076, 0130, 0151, an AMF-specific key (denoted by KAMF) may be provided which is the KASME-equivalent in 5G Systems. This key may be established via a successful authentication and the AMF key KAMF, the derived protection keys KNASint and KNASenc, and the key set identifier eKSI-equivalent in 5G. According to some embodiments of the present disclosure, a separate pair of NAS COUNTs may be used for each NAS connection with a wireless terminal in this NAS security context.);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Futaki to include an access and mobility management function pointer, and an access and mobility management function set identifier as taught by Ben Henda for reliability, to ensure that there may be an AMF-specific key denoted by KAMF which is the KASME-equivalent in 5G Systems. This key is established via a successful authentication (See Ben Henda Paragraph 0070).

As per Claim 20 Futaki – Ben Henda teaches the apparatus of claim 16, wherein the second message is a radio resource control connection setup complete message (Paragraph 0071, 0097 The UE 1 then transmits an RRC Connection Resume Complete message. RRC Connection Setup Complete message similar to  establishment of a new RRC connection).

Response to Argument(s)
Applicant's argument(s) filed on December 23, 2021  have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.


Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.
Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/           Primary Examiner, Art Unit 2468